PER CURIAM.
Petition for certiorari to the District Court of Appeal, Third District, is granted. 97 So.2d 623.
The cause is hereby ordered placed on the oral argument calendar to be heard in due course. No further record or briefs arc required.
Argument shall be limited to the question of whether the decision of the District Court is in direct conflict with the decision of this Court in Slatcoff v. Dezen, Fla.1954, 72 So.2d 800, and similar -cases holding that certiorari will not issue to review an order or judgment which may be brought to the appellate court for review on a direct appeal.
TERRELL, C. J., and HOBSON, ROBERTS, DREW and THORNAL, JJ., concur.